Citation Nr: 9920161	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a temporary total disability rating based on a 
period of hospitalization from February 8, 1994 to February 
20, 1994, under the provisions of 38 C.F.R. § 4.29.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 decision by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 1996.  A statement of the case was mailed to the veteran 
in October 1996.  The veteran's substantive appeal was 
received in January 1997.  In March 1999, the veteran 
testified at a personal hearing before a member of the Board 
at the RO.  

In April 1994 correspondence as well as in subsequent 
correspondence of record and at her personal hearing, the 
veteran raised the issue of entitlement to reimbursement for 
medical expenses incurred while she was hospitalized at the 
Pascack Valley Hospital from February 8, 1994 to February 20, 
1994.  In addition, at the time of her personal hearing, the 
veteran raised the following issues: whether new and material 
evidence had been submitted to reopen the claims of service 
connection for flat feet and bunions; entitlement to service 
connection for disabilities of the feet, ankles, hip, knees, 
back, scars, and hypertension, as secondary to her service-
connected disabilities, entitlement to an increased rating 
for service-connected bilateral varicose veins with 
phlebitis; and entitlement to a total disability rating based 
on individual unemployability.  The Board refers all of these 
issues to the RO for appropriate action.  



FINDING OF FACT

The veteran, who is service-connected for bilateral varicose 
veins with a history of phlebitis, was hospitalized at 
Pascack Valley Hospital from February 8, 1994 to February 20, 
1994 for treatment of a service-connected disability, but did 
not remain hospitalized for a period of over 21 days nor did 
she require post-hospital care and a prolonged period of 
convalescence.


CONCLUSION OF LAW

A temporary total disability evaluation based upon a period 
of hospitalization from February 8, 1994 to February 20, 1994 
is not warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.29 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, a temporary total rating, 100 
percent, will be assigned without regard to the provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  This increased 
rating will be effective the first day of continuous 
hospitalization and will be terminated effective the last day 
of the month of hospital discharge or effective the last day 
of the month of termination of treatment or observation for 
the service-connected disability.  38 C.F.R. § 4.29 (1998).  
Further, meritorious claims of veterans who are discharged 
from the hospital with less than the required number of days, 
but who need post-hospital care and a prolonged period of 
convalescence will be referred to the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321(b)(1).  38 
C.F.R. § 4.29(g) (1998). 

In correspondence of record and at her March 1999 personal 
hearing, the veteran presented her contentions.  The veteran 
contends that on January 29, 1994, she suffered from severe 
pain from phlebitis in her left leg and attempted to treat 
herself over the weekend.  On January 31, 1994, she went to 
her private physician and she was diagnosed as having 
"superficial phlebitis."  She was instructed to stay off 
her feet and to use hot/wet compresses as well as a heating 
pad.  The veteran indicated that she followed these 
instructions for 8 days.  Thereafter, on February 7, 1994, 
she experienced continuous symptomatology and attempted to 
reach her private physician, but could not.  As such, she 
asserts that she called a VA facility and was told by a VA 
employee to try to reach her private physician again or to go 
to the West Point Military Academy.  The veteran also 
variously contends that she spoke with her private physician 
or a VA employee and was told to go to Pascack Valley 
Hospital.  The veteran was thereafter hospitalized at the 
Pascack Valley Hospital from February 8, 1994 to February 20, 
1994 for treatment of her service-connected varicose vein 
disability.  She was admitted to this hospital, according to 
the medical records, for anticoagulation with Heparin.  The 
medical records reflect that upon discharge, the veteran was 
in satisfactory condition, was instructed to obtain support 
stockings, and was instructed to elevate her legs whenever 
she was not ambulating.  

Thereafter, the veteran indicated as of March 1994, she was 
at home and was partially ambulatory, but was required to 
elevate her legs whenever she was sitting.  She indicated 
that she had been placed on Coumadin for at least 6 months 
and was seeing her private physician more than once a week to 
regulate the Coumadin.  In March 1994, she was afforded a VA 
examination which revealed that the veteran had obtained the 
support stockings and was currently maintained on Coumadin.  
It was shown that the veteran still had superficial and deep 
venous insufficiency, bilateral lower extremities.  No 
further treatment was indicated.  

It is clear from the record that the veteran was not 
hospitalized for a period in excess of 21 days.  However, the 
veteran contends that she was told to go the nearest hospital 
(Pascack Valley Hospital) by a VA employee or her private 
physician, had to deal with difficulties with the insurance 
company to remain in the hospital, and had she been 
hospitalized at a VA facility, she would have been 
hospitalized for over 21 days.  The veteran asserts that she 
would have been hospitalized for the 8 days preceding her 
actual hospitalization when she was treating herself at home.  
In addition, she relates that she wanted to remain in the 
hospital for longer than the 13 days she was hospitalized.  

Assuming for the sake of argument, although not conceding 
such, the Board will assume that the veteran was at an 
"approved hospital" for the period in question.  That being 
noted, the Board acknowledges the veteran's contentions; 
nevertheless, the fact remains that the veteran was not 
hospitalized for over 21 days.  It is not medically clear 
whether or not it would have been prudent for the veteran to 
be hospitalized prior to February 8, 1994; however, she was 
not hospitalized for the 8 days preceding her hospital 
admission.  There is no provision in the VA regulations 
governing temporary total disability ratings that takes into 
account circumstances where a veteran "should have been" 
hospitalized at an earlier time in order to consider that 
earlier period in the aggregate number of days of 
hospitalization.  

As noted, meritorious claims of veterans who are discharged 
from the hospital with less than the required number of days, 
but who need post-hospital care and a prolonged period of 
convalescence will be referred to the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321(b)(1).  38 
C.F.R. § 4.29(g) (1998).  However, in this case, the veteran 
essentially asserts that the 8 days preceding her 
hospitalization is the time that should be considered as part 
of her hospitalization.  Further, although the veteran 
expressed that she wanted to remain hospitalized for longer 
than 13 days, the contemporaneous medical records show that 
at the time of her discharge she was in satisfactory 
condition and was maintained on medication.  It was not shown 
that she required post-hospital care and a prolonged period 
of convalescence.  Likewise, her VA examination conducted 
approximately 5 weeks later showed that she was still 
maintained on medication.  The VA examination did not show 
that she physically required any further care or a prolonged 
period of convalescence.  The Board notes that the veteran 
asserted that she required frequent visits to her private 
physician in order to ascertain the correct level of 
Coumadin, but she does not assert that further post-hospital 
care was needed beyond medication maintenance.  Likewise, 
although the veteran was told by her physicians to elevate 
her feet whenever she was not ambulating at home after her 
hospitalization, the record does not show that she was unable 
to ambulate or care for herself so that a prolonged period of 
convalescence was necessitated.  

Accordingly, the Board concludes that a temporary total 
disability evaluation based upon a period of hospitalization 
from February 8, 1994 to February 20, 1994 is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.29 (1998).


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

